DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Response, filed 27 Aug 2021.

This application is the national stage entry of PCT/SE2018/050637, filed 18 Jun 2018; and claims benefit of foreign priority document SWEDEN SE1750767-4, filed 16 Jun 2017; this foreign priority document is in English.

Claims 29-41 and 43-54 are pending in the current application and remain allowed in view of the examiner's amendment detailed in the Notice of Allowance mailed 26 Jul 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 Aug 2021 was filed after the mailing date of the Notice of Allowance on 26 Jul 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Chen et al. teaches the production of highly thermal stable and functional cellulose nanocrystals (CNC) and nanofibrils (CNF) by hydrolysis using concentrated organic acids. (page 3835, abstract) Chen et al. teaches when using certain dicarboxylic acids, cellulose can be esterified by one carboxyl group of the dicarboxylic acid to result in carboxylated CNC and CNF, important for functionalization, (page 3841, right column, paragraph 2) suggesting the further functionalization of the carboxylated CNC. Chen et al. teaches the method wherein concentrated aqueous acid solutions were prepared by heating a desired amount of DI water and an appropriate amount of the selected anhydrous organic acid added to make a solution of desired concentration. Chen et al. teaches bleached eucalyptus kraft pulp (BEP) fibers were added to the acid solution and reacted, the action was then terminated by adding DI-water, the resultant suspension was quickly filtered using filter paper under vacuum and the filtered solids were diluted with water for washing and then centrifuged. (paragraph spanning page 3841-3842)
Chen et al. does not specifically teach the method wherein the reaction of instant step b) is solvent-free. (instant claim 29)
It would not have been obvious to one of ordinary skill in the art before the time of the invention to modify the method taught by Chen et al. be omitting the feature of the DI water solvent in the step corresponding to instant step b). One of ordinary skill in the art would not have been motivated to modify the teaching of Chen et al. with a reasonable expectation of success because Chen et al. teaches the method wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 29-41 and 43-54 remain allowed in view of the examiner's amendment detailed in the Notice of Allowance mailed 26 Jul 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623